Order affirmed in the following memorandum: Although there was a delay of 16 months between defendant’s plea and his trial, during which he made three applications to dismiss for failure to prosecute, adjournments are shown by the record of proceedings in the trial court to have been due on two occasions to *801requests by appellant’s lawyer for postponement because of other trial engagements and once due to a request for time to familiarize himself with the case immediately after assignment. Delays also are shown in the record to have been due to appellant’s dissatisfaction with his retained lawyer and then with Legal Aid counsel which resulted, on his request, in successive assignments ofx counsel by the court. Thus, the policy of the District Attorney to prosecute cases in the order of their sequence, expressed in two of the affirmations opposed to motions for dismissal, is not the only ground for justifying denial of the motions. Appellant’s constitutional and statutory rights have not been impaired by the course of proceedings.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.